Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 6-9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al., US 2007/0032946 A1 (hereinafter referred to as “Goto”) in view of Chao et al., US 9,285,227 B1 (hereinafter referred to as “Chao”).

Regarding claim 1, Goto discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least (see Goto Figs. 1-11, and paras. 0057 and 0058, where a programmed microcomputer is disclosed): receive probe data from a first period of time, wherein the probe data from the first period of time is from a plurality of probes within a predefined geographic region; generate a first image of the predefined geographic region based on the probe data from the first period of time (see Goto Figs. 1-11, and paras. 0027-0031, where Image A is created from a plurality of probes comprising a plurality of predefined unit areas); receive probe data from a second period of time different from the first period of time, wherein the probe data from the second period of (see Goto Figs. 1-11, and paras. 0027-0031, where Image B is created from a plurality of probes comprising a plurality of predefined unit areas); generate a differenced image based on a comparison between the first image of the predefined geographic region and the second image of the predefined geographic image (see Goto Figs. 1-11, and para. 0033, where a difference map is calculated from Image A and Image B); and generate a revised route geometry based, at least in part, on the noise-reduced differenced image (see Goto Figs. 1-11, and paras. 0039-0047, where map route geometry is revised for new roads, closed roads, and road shape changes).
Goto does not explicitly disclose perform a connected component analysis on the differenced image to identify and discard noise to generate a noise-reduced differenced image.
However, Chao discloses perform a connected component analysis on the differenced image to identify and discard noise to generate a noise-reduced differenced image (see Chao Figs. 10-13, and col. 5, lls. 12-20, and col. 14, lls. 5-18, where a noisy map is improved by performing a connected component analysis and morphological process on route data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the connected component analysis and morphological processing of Chao on the difference image of Goto, because it is predictable that doing so would improve the accuracy of the route determination and/or updating by completing routes where the data is missing and/or noisy.  

Claims 8 and 15 are rejected under the same analysis as claim 1 above.

Regarding claim 2, Goto does not explicitly disclose wherein the apparatus is further caused to: perform morphological closing to connect road segments of the noise-reduced differenced image to generate a morphologically closed, noise-reduced differenced image, wherein causing the apparatus to generate a revised route geometry based, at least in part, on the noise-reduced differenced image comprises causing the apparatus to generate a revised route geometry based, at least in part, on the morphologically closed, noise-reduced differenced image.
However, Chao discloses wherein the apparatus is further caused to: perform morphological closing to connect road segments of the noise-reduced differenced image to generate a morphologically closed, noise-reduced differenced image, wherein causing the apparatus to generate a revised route geometry based, at least in part, on the noise-reduced differenced image comprises causing the apparatus to generate a revised route geometry based, at least in part, on the morphologically closed, noise-reduced differenced image (see Chao Figs. 10-13, and col. 5, lls. 12-20, and col. 14, lls. 5-18, where a noisy map is improved by performing a connected component analysis and morphological process on route data).

Claims 9 and 16 are rejected under the same analysis as claim 2 above.

Regarding claim 6, Goto discloses wherein causing the apparatus to generate a revised route geometry based, at least in part, on the noise-reduced differenced image comprises causing the apparatus to: eliminate routes appearing on the first image but failing to appear on (see Goto Figs. 1-11, and paras. 0039-0047, where map route geometry is revised for new roads, closed roads, and road shape changes).

Claims 13 and 20 are rejected under the same analysis as claim 6 above.

Regarding claim 7, Goto discloses wherein the apparatus is further caused to: update a map database using the revised route geometry to generate an updated map database, wherein the updated map database is used to provide navigational assistance to a user (see Goto Fig. 1, and paras. 0004-0009, 0028, and 0055, where a road map database is updated and the road map data is used for navigation).  

Claim 14 are rejected under the same analysis as claim 7 above.

Claim(s) 3, 5, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Chao as applied to claims 2, 9, and 16 above, and in further view of Wang, Yin, et al. "CrowdAtlas: Self-Updating Maps for Cloud and Personal Use." (2013) (hereafter referred to as “Wang”).

Regarding claim 3, Goto does not explicitly disclose wherein the connected component analysis is a first connected component analysis, wherein the apparatus is further caused to: 
However, Chao discloses wherein the connected component analysis is a first connected component analysis (see Chao Figs. 10-13, and col. 5, lls. 12-20, and col. 14, lls. 5-18, where a noisy map is improved by performing a connected component analysis and morphological process on route data).
Furthermore, Wang discloses wherein the apparatus is further caused to: perform a second connected component analysis on the morphologically closed, noise-reduced differenced image to produce a further image, wherein the second connected component analysis identifies portions of the differenced image that did not merge with road segments of the differenced image during morphological closing, wherein causing the apparatus to generate a revised route geometry based, at least in part, on the morphologically closed, noise-reduced differenced image comprises causing the apparatus to generate a revised route geometry based, at least in part, on the further image (see Wang pgs. 5 and 6, “4.1 New Road Interference” where the distance threshold is applied to the Hausdorff distance).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the road fitting technique of Wang to determine and/or update the roads in Goto's delta (see Wang pg. 3, where the results of the road fitting technique were “. . . well aligned with the centerlines of the actual roads”).  

Claims 10 and 17 are rejected under the same analysis as claim 3 above.

Regarding claim 5, Goto does not explicitly disclose wherein the morphological closing comprises binary closing, wherein binary closing comprises joining of pixel groups identified as road segments within a predefined distance of one another.
However, Wang discloses wherein the morphological closing comprises binary closing, wherein binary closing comprises joining of pixel groups identified as road segments within a predefined distance of one another (see Wang pgs. 5 and 6, “4.1 New Road Interference” where the distance threshold is applied to the Hausdorff distance and the final road determination/update is a binary decision: either it exists or it no longer exists).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the road fitting technique of Wang to determine and/or update the roads in Goto's delta images, as first modified by the connected component analysis of Chao, because it is predictable that doing so would improve the accuracy of the final road determination and/or update (see Wang pg. 3, where the results of the road fitting technique were “. . . well aligned with the centerlines of the actual roads”).  

Claims 12 and 19 are rejected under the same analysis as claim 5 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 6, 8, 9, 13, 15, 16, and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 4, 6, 7, 9, 11, 12, and 14 of U.S. Patent No. 10,810,419 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are a slightly narrower version of the claims in the patent.

Claim(s) 7 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 6 of U.S. Patent No. 10,810,419 B2 in view of Goto.  The claims in the patent recite all the claim scope of the claims in the present application except update a map database using the revised route geometry to generate an updated map database, wherein the updated map database is used to provide navigational assistance to a user.  However, Goto discloses update a map database using the revised route geometry to (see Goto Fig. 1, and paras. 0004-0009, 0028, and 0055, where a road map database is updated and the road map data is used for navigation).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the road map database and navigation of Goto to store and use the updated road maps of the present application, because it is predictable that storing and using the most updated road maps would improve the accuracy of navigation by avoiding closed roads and performing route calculations with the most updated information.

Allowable Subject Matter
Claim(s) 4, 11, and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663